Morgan Creek Series Trust Prospectus dated August 15, 2013 Morgan Creek Tactical Allocation Fund Class A (MAGTX) Class C (MCGTX) Class I (MIGTX) Prospectus August 15, 2013 This prospectus contains information about the Morgan Creek Tactical Allocation Fund that you should know before investing. You should read this prospectus carefully before you invest or send money, and keep it for future reference. For questions or for Shareholder Services, please call 1-855-489-9939. The Securities and Exchange Commission has not approved or disapproved the shares described in this prospectus or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. [Morgan Creek Capital Management, LLC Logo] TABLE OF CONTENTS Page Morgan Creek Tactical Allocation Fund - Summary 3 Additional Information About the Fund’s Principal Investment Strategies and Risks 8 Management 15 Shareholder Information 17 Dividends and Capital Gains 27 Tax Considerations 27 Financial Highlights 28 Other Information Back Cover 2 MORGAN CREEK TACTICAL ALLOCATION FUND - SUMMARY Investment Objective The Fund’s investment objective is to provide long-term total investment returns (capital gains plus income). Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy, sell or hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Morgan Creek Tactical Allocation Fund. More information about these and other discounts is available from your financial professional and in “Sales Charge Reductions: Class A Shares” on page 19 of the prospectus. SHAREHOLDER FEES (paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) imposed on Purchases (as a % of offering price)* 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of offering price**) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions (as a % of offering price) N/A N/A N/A Short-Term Redemption Fee (as a % of amount redeemed, if applicable) N/A N/A N/A Maximum Account Fee N/A N/A N/A ANNUAL OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fee 0.75% 0.75% 0.75% Distribution/Service (12b-1) Fee 0.25% 1.00% None Other Expenses1 0.90% 0.90% 0.90% Acquired Fund Fees and Expenses
